Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 3-7 are presented for examination.
Applicant’s request for continued examination filed May 26, 2022 has been received and entered.
Applicant’s amendment, information disclosure statement, and response filed May 26, 2022 have been received and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iglehart (6,395,788 B1) in view of Godfrey, Arch. Intern. Med., Vol. 15, pages 1047-1052 (1996) and further in view of Arnold et al., Psychosomatics, Vol. 41, No. 2, pages 104-113, all of record, for reasons of record as set forth in the previous Office action dated April 28, 2021 at pages 2-3 as applied to claims 1, 3-7 and 12-14 is hereby MAINTAINED.
	Applicant’s remarks regarding the prior art does not teach the instant active agent, cyclobenzaprine, alone or in combination with an antidepressant for the treatment of depression in a fibromyalgia patient are not persuasive since secondary reference and tertiary reference were cited to show that fibromyalgia patients are often accompanied with a depressed mood (depression).  Again, Arnold et al., teaches that fibromyalgia patients have elevated rates of depressive symptoms. Thus, the administration of cyclobenzaprine to treat fibromyalgia and depression in the patients is obvious since the patients are three times more likely to have depression at the time of their diagnosis than someone without fibromyalgia.
	Applicant’s remarks regarding the prior art does not teach cyclobenzaprine is used as antidepressant (to treat depression alone) are not persuasive since applicant’ s claims are written to show the cyclobenzaprine is used to treat patients with fibromyalgia, whom by patient may suffer from .  The claims are not written to treat depression alone in a patient not afflicted with fibromyalgia. 
	The rejection made under 35 USC 103 is adhered to.
	Claims 1 and 3-7 are not allowed.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629